ORDER

PER CURIAM.
Derrelle Pinner appeals his conviction by jury of Count I, murder in the first degree, in violation of Section 565.020.2 RSMo 1994; Count III, robbery in the first degree, in violation of Section 569.020 RSMo 1994; Count V, attempt to commit robbery in the first degree, in violation of Sections 564.011 and 569.020 RSMo, and Counts II and IV, two counts of armed criminal action, in violation of Section 571.015 RSMo 1994. He was sentenced to concurrent terms of imprisonment: life imprisonment without eligibility for probation and parole on Count I; life imprisonment on Count II; fifteen years on Count III; fifteen years on Count IV and ten years on Count V.
We have read the briefs and reviewed the legal files and transcripts. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).